Da yes] THE KLEIN LAW GROUP, P.C.

F, ar

i
Cal
SUSAN KLEIN
DAVID KLEIN
LESLIE TILLES*
DARREN PB, RUMACK*t*

XTAN-MING LEI+
STEVEN G, DAVIS
MATTHEW LEVINE
PETER VEKIARELIS

"Member N.Y. & NJ, Bar
fSouthem District of New York and the Hastern Distriet of Now York
“Also Admittied in District of Columbi

ovember 20, 2019

 

Judge Lois Bloom

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re; Molina et al v. Tapper et al.

19-cy-1425 (ENV)(LB)

Your Honor:

This firm serves as counsel to Plaintiffs in the above matter,
September 24, 2019, I was informed by Mr. Taubenfeld that he was being substituted as counsel
by Mr. Hans, who filed his notice of appearance on November 8, 2019. As a result, we have not
yet mediated this case. However, I have yet to receive a response from Defendants’ new counsel

- regarding mediator selection.

Therefore, we respectfully request a control date for the parties to select a mediator and schedule
the first mediation session. In the alternative, we request the Court schedule an initial conference

KLEIN, KLEIN, TILLES & RUMACK

39 BROADWAY
SUITE 1530
NEW YORK, NY 10006
Phone: 212-344-9022
Fax: 212-344-0301

www.thekleinlaweroup.com

so that discovery can move forward on this case.

We thank the Court for its assistance in this matter,

Sincerely,
Darren Rumack

cc. Stephen Hans (via ECF)
Attorney for Defendants

Subsequent to your order dated

 
